                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION


YASHICA YASHAY WESSON                                                                         PLAINTIFF

                                                                                   NO. 3:18CV182-JMV

NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT


                              ORDER ON PETITION FOR ATTORNEY FEES


        Before the Court are Plaintiff’s motion [18] for attorney fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [19].       For the reasons set out

below, the motion will be granted.

        In these proceedings Plaintiff sought judicial review of the Social Security Commissioner’s final

decision denying a claim for benefits.   By Final Judgment [17] dated September 6, 2019, this Court

reversed and remanded this case to the Commissioner for further proceedings.       Plaintiff now seeks

attorney fees in the amount of $5,785.32 for attorney work before this Court on the grounds that Plaintiff

was the prevailing party and the Commissioner’s position was not substantially justified.     Defendant

indicates he has no objection to an award of fees but submits the award sought by Plaintiff should be

reduced to reflect the correct, adjusted, statutory, hourly rates. Counsel for Plaintiff has advised the

Court that Plaintiff has no objection to entry of an order awarding a fee calculated using the method

suggested by the Commissioner.

        The Court finds the award proffered by the government is reasonable, and no special

circumstance would make the award unjust.       Further, the award should be made payable to Plaintiff, see

generally Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521 (2010), and mailed to her counsel as is

customary in this District.

        THEREFORE, IT IS ORDERED:
        That the Commissioner shall promptly pay to Plaintiff a total of $5,666.15 in attorney fees for the

benefit of counsel for Plaintiff.

        This 12th day of December, 2019.

                                                                  /s/ Jane M. Virden
                                                                  U. S. MAGISTRATE JUDGE




                                                    2
